DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 15/134121, filed 20 April 2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,537,898 in view of U.S. Patent No. 7,284,715 to Dziesinski et al (Dziesinski), U.S. Patent No. 8,770,503 to Weidman et al (Weidman), U.S. Patent No. 7,661,614 to Matlin (Matlin) and U.S. Patent .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3, the phrase “by changing a position of at least one gear” is indefinite.  First, applicant has not actually claimed a gear as part of the claimed structures.  Second, it is unclear what this gear is a part of.  Third it is unclear if applicant is positively claiming the gear now or if it is merely intended use.
For claim 4, the claim as it is unclear what applicant means by “a timer system for setting a desired function of date, time, duration and intervals”.  Is the timer actually set with the date, time, duration and intervals or is function supposed to mean that it’s set with one of them or something else that has to do with the date, time…?  Also it is unclear what the “disinfecting, cleaning, servicing and lock-out” are referring to.  Is this claiming that the timer system is used to perform these actions on the waste destruction device or some other, not claimed, apparatus?  Also it is unclear if the date, time, duration and interval are for a respective one of disinfecting, cleaning, servicing and lock-out or if the those entries in the timer system are for performing all of those actions.  
For claim 6, the phrase “a microprocessor board includes” is indefinite as it is unclear if this is an additional microprocessor board from that of parent claims 4 or an additional one.  It is also unclear if applicant is attempting to 
For claim 7, the phrase “a gear shield is placed over a gear train” is indefinite as it is unclear if applicant is positively claiming a gear train or if it is merely intended use of the gear shield.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,284,715 to Dziesinski et al (Dziesinski).
Concerning claim 1, Dziesinski discloses a waste destruction device comprising: 
a material intake member (12); 
a destruction device (16) includes two counter-rotational cutting members (35, 45), each cutting member of said two includes a substantially helical pattern of cutting teeth along a longitudinal axis of said two cutting members (column 7, 
a device for rotating said two counter-rotating cutting members (22); and 
a collection member (18) is located below said destruction device (16), wherein said collection member receives objects placed in said material intake member and shredded by said destruction device.
Concerning claim 2, Dziesinski discloses an electrical circuit (30) for operation of motors and PC boards in any country in the world (as the circuit itself capable of being used in any country).
Concerning claim 3, Dziesinski discloses a cutting angle between said pair of cutting members (35, 45) is changeable for accommodating different sizes of material by changing a position of at least one gear (as it is capable of doing so).
Concerning claim 8, Dziesinski discloses a plurality of status lights (94) for displaying whether said waste destruction device is ready; whether said collection member is full; and if there is an error (as it is capable of doing so).
Concerning claim 9, Dziesinski discloses a filter (84) and a fan (74) are located in a storage housing (80), said collection member (16) is removably retained in said storage housing (80).
Concerning claim 10, Dziesinski discloses said waste destruction device (10) is capable of resting on counter or a cart; being mounted to a wall; retained in an ambulance; and is portable (as it is capable of doing so).
Concerning claim 11, Dziesinski discloses said waste destruction device (10)is capable of being powered by a battery, solar, USB, an electrical wall outlet or a generator (as it is capable of being powered as such).
Concerning claim 14, Dziesinski discloses a vacuum device (75) for extracting material from inside said storage housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziesinski in view of U.S. Patent No. 8,770,503 to Weidman et al (Weidman).
Concerning claim 7, Dziesinski discloses a gear train (34) used to drive said pair of cutter members but does not disclose a cutter intake shield and a pair of shaft gap covers are placed around said pair of cutter members; and a gear shield is placed over a gear train used to drive said pair of cutter members.
Weidman discloses a waste destruction device having a material intake (12), two counter rotating cutting members (40, 42), a device (20) for rotating them and  a cutter intake shield (E1 in the figure reproduced below) and a pair of shaft gap covers (44) are placed around said pair of cutter members; and a gear 
Because both these references are concerned with a similar problem, i.e. a waste destruction device with counter rotating cutting members, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the cutter intake shield, shaft gap covers and gear shield of Weidman to the destruction device of Dziesinski.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the cutter intake shield, shaft gap covers and gear shield of Weidman to the destruction device of Dziesinski will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziesinski in view of U.S. Patent No. 7,661,614 to Matlin (Matlin).
Concerning claim 12, Dziesinski does not disclose a sensor is located in said material intake member to sense a foreign object that does not belong in said intake member.
Matlin discloses a waste destruction device with a material intake member (36), a destruction device (16) includes a pair of counter-rotating cutting members (132) and a collection member (12) and a sensor is located in said material intake member (36) to sense a foreign object that does not belong in 
Because both these references are concerned with a similar problem, i.e. a waste destruction device with counter rotating cutting members and a collection member, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the foreign object senor of Matlin to the material intake of Dziesinski.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the foreign object senor of  Matlin to the material intake of Dziesinski will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziesinski in view of U.S. Patent No. 10,792,667 to Chang (Chang).
Concerning claim 13, while Dziesinski does discloses a sensor for detecting the level of material in the collection member and to determining whether said collection member is full (column 10, lines 40-51) it does not explicitly disclose that the sensor is an emitter and a receiver and said emitter shines light through said collection member.
Chang discloses a waste destruction device comprising:
a material intake member (32); 

and a collection member (20) is located below said destruction device, wherein said collection member receives objects placed in said material intake member and shredded by said destruction device and  further comprising: an emitter and a receiver, said emitter shines light through said collection member to said receiver to determine whether said collection member is full (column 5, lines 41-49).
Because both these references are concerned with a similar problem, i.e. a waste destruction device with counter rotating cutting members and a collection member with a collection member full sensor that determines if the collection member is full based on the level of material in the collection member, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the collection member sensor of Dziesinski with that of Chang.  Examiner notes both references clearly teach using the same type of sensing system to determine if the collection member is full.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the collection member sensor of Dziesinski with that of Chang will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziesinski in view of U.S. Patent No. 7,578,460 to Berger (Berger).
Concerning claim 15, Dziesinski does not disclose an anti-microbial agent on at least one interior wall of said waste destruction device.
Berger discloses a comminuting device wherein an anti-microbial agent is molded into at least one wall of said waste destruction device (column 6, lines 8-18).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the anti-microbial additive of Berger to the housing of Dziesinski because, as taught by Berger, this coating allows the device to stay cleaner during use by reducing or eliminating the growth of microorganisms and also makes more easier cleaning and reduces odor (column 1, lines 50-57). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziesinski in view of U.S. Patent No. 5,354,000 to Wright et al (Wright).
Concerning claim 16, Dziesinski discloses a waste destruction device comprising: 
a material intake member (12); 
a destruction device (16) includes two counter-rotational cutting members (35, 45), each cutting member of said two includes a substantially helical pattern of cutting teeth along a longitudinal axis of said two cutting members (column 7, lines 3-5), said destruction device (16) is located below said material intake member (12); 

a collection member (18) is located below said destruction device (16), wherein said collection member receives objects placed in said material intake member and shredded by said destruction device.
However it does not disclose the material intake member includes an intake housing and an intake cover, said intake cover pivots in said intake housing, wherein at least one object to be shredded is placed in said intake housing when said intake cover is in an open position, said intake cover is closed when the at least one object is shredded.
Wright discloses a waste destruction device comprising: 
a material intake member includes an intake housing (30) and an intake cover (51), said intake cover (51) pivots in said intake housing (30, see figure 3), wherein at least one object to be shredded is placed in said intake housing when said intake cover is in an open position, said intake cover is closed when the at least one object is shredded; 
a destruction device (22) located below said material intake member; and 
a collection member (26) is located below said destruction device, wherein said collection member receives the at least one object shredded by said destruction device.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the material intake member of Dziesinski with that of Wright because, as taught by Wright, having the pivoting intake cover prevents direct access into the device (column 6, lines 49-51).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziesinski in view of U.S. Patent No. 7,926,749 to Santandrea (Santandrea).
Concerning claim 18, Dziesinski discloses a waste destruction device comprising: 
a material intake member (12); 
a destruction device (16) includes two counter-rotational cutting members (35, 45), each cutting member of said two includes a substantially helical pattern of cutting teeth along a longitudinal axis of said two cutting members (column 7, lines 3-5), said destruction device (16) is located below said material intake member (12); 
a device for rotating said two counter-rotating cutting members (22); and 
a collection member (18) is located below said destruction device (16)
However it does not disclose  a storage housing includes a drawer and the collection member placed on said drawer.
Santandrea discloses a waste destruction device comprising: 
a material intake member (21); 
a destruction device (31) includes two counter-rotational cutting members and
a storage housing includes a drawer (41), a collection member (45) placed on said drawer, said collection member (45) is located below said destruction device (31), wherein said collection member (45) receives objects placed in said material intake member (21) and shredded by said destruction device (31).
KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the collection area of Dziesinski with that of Santandrea will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 19, Santandrea, as applied to Dziesinski discloses said drawer (41) includes a base member (42) and a front member (see figure 8), a bottom of said front member extends upward from a front edge of said base member, said base member (42) is structured to receive said collection member (45), said collection member does not move laterally relative to said base member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
03/10/2021